IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2014-KA-00320-COA

TWONIA RENEE WILLIAMS A/K/A TWONIA                                             APPELLANT
WILLIAMS A/K/A TWONIA R. WILLIAMS

v.

STATE OF MISSISSIPPI                                                             APPELLEE


DATE OF JUDGMENT:                            02/27/2014
TRIAL JUDGE:                                 HON. ROGER T. CLARK
COURT FROM WHICH APPEALED:                   HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                      OFFICE OF STATE PUBLIC DEFENDER
                                             BY: BENJAMIN ALLEN SUBER
ATTORNEY FOR APPELLEE:                       OFFICE OF THE ATTORNEY GENERAL
                                             BY: LISA L. BLOUNT
DISTRICT ATTORNEY:                           JOEL SMITH
NATURE OF THE CASE:                          CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                     CONVICTED OF MURDER AND
                                             SENTENCED TO LIFE IN THE CUSTODY
                                             OF THE MISSISSIPPI DEPARTMENT OF
                                             CORRECTIONS
DISPOSITION:                                 AFFIRMED: 03/31/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., ROBERTS AND FAIR, JJ.

       FAIR, J., FOR THE COURT:

¶1.    A jury in the Harrison County Circuit Court found Twonia Williams guilty of murder.1

The trial court sentenced Williams to life imprisonment. Williams now appeals, asserting

that (1) the evidence was insufficient to support the verdict, and (2) the verdict is against the


       1
        An earlier conviction on the same charge had been set aside and the case remanded
for a new trial in Williams v. State, 111 So. 3d 620 (Miss. 2013).
overwhelming weight of the evidence. Finding no error, we affirm.

                                           FACTS

¶2.    Williams and Sean Lindsay started dating in 2005. In late November 2009, Williams

discovered Sean cheating on her with another woman – Katrina Sargent. Williams

immediately kicked Sean out of her house, who immediately moved in with Katrina, her three

children, and her niece, Stacey McCall.

¶3.    On the night of December 4, 2009, Williams was looking for Sean. She was upset

because she heard that Katrina was driving Sean’s truck, which she had helped pay off three

months prior. Williams wanted her money back. She called Sean several times. He put one

call on speaker phone. Katrina’s niece, Stacey, overheard Williams say she was “going to

come over there and blow up everybody in the house.” Sean eventually turned his phone off,

so Williams drove to Katrina’s house. She grew more upset when she saw Christmas lights

on Katrina’s house, because Sean, a proclaimed Muslim, never allowed Christmas lights on

their house when they lived together. Williams drove by and “saw the screen door fly open,

and . . . thought maybe . . . Sean was coming out to talk with [her].” Instead, Katrina and her

niece came outside and walked toward Williams. Stacey saw a gun in Williams’s lap and

told Katrina. Williams got out of the car with the gun behind her back, asking for Sean.

Katrina and Stacey walked back towards the house, and Katrina said she was going to call

the police. Williams replied, “I don’t give a f***,” pointed the gun at Katrina’s head, and

pulled the trigger.


                                              2
¶4.    Williams was indicted for deliberate-design murder. At trial, Williams testified on

her own behalf. She said that Katrina cursed at her and told her to leave, and an argument

ensued. Williams admitted shooting Katrina, but said that she drove to Katrina’s house to

see Sean, not to shoot Katrina. Williams testified that she shot Katrina out of anger during

a heated argument and with no premeditation.

¶5.    The jury received instructions on murder and heat-of-passion manslaughter. Williams

was found guilty of murder. Additional facts will be related in the discussion below.

                                       DISCUSSION

       1. Sufficiency of the Evidence

¶6.    Williams claims that there is insufficient evidence to convict her of deliberate-design

murder. When reviewing the sufficiency of the evidence, “the critical inquiry is whether the

evidence shows beyond a reasonable doubt that [the] accused committed the act charged, and

that he did so under such circumstances that every element of the offense existed[.]” Bush

v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005) (citation and internal quotation marks

omitted). If any rational trier of fact, viewing the evidence in the light most favorable to the

State, could have found beyond a reasonable doubt that the essential elements of the crime

existed, this Court will affirm the conviction. Id.

¶7.    Mississippi Code       Annotated section 97-3-19(1)(a) (Rev. 2006) defines

deliberate-design murder as “[t]he killing of a human being without the authority of law by

any means or in any manner . . . when done with deliberate design to effect the death of the


                                               3
person killed, or of any human being[.]” The State must prove beyond a reasonable doubt

that: “(1) the defendant killed the victim; (2) without authority of law; and (3) with deliberate

design to effect his death.” Brown v. State, 965 So. 2d 1023, 1030 (¶27) (Miss. 2007)

(quotations omitted). “[D]eliberate design to kill a person may be formed very quickly, and

perhaps only moments before the act of consummating the intent.” Id. at (¶28) (citations and

quotations omitted). “[D]eliberate-design connotes an intent to kill and may be inferred

through the intentional use of any instrument which, based on its manner of use, is calculated

to produce death or serious bodily injury.” Id. (citation omitted).

¶8.      Williams testified that she shot Katrina in the heat of passion. Stacey testified that she

heard Williams on speaker phone say she was coming over to “blow up everybody in the

house.” Williams arrived at Katrina’s house with a loaded gun and walked onto Katrina’s

yard. Katrina was unarmed. Williams shot Katrina in the face right after Katrina threatened

to call the police. Katrina’s neighbor testified and corroborated Stacey’s recitation of events.

The neighbor further testified that Williams tried to provoke Katrina, and Williams shot

Katrina in the head as she was walking away, towards her house. Considering the evidence

in the light most favorable to the State, a rational juror could have found that the State proved

deliberate-design murder beyond a reasonable doubt. Consequently, this argument has no

merit.

         2. Weight of the Evidence

¶9.      Williams argues that the guilty verdict is against the overwhelming weight of the



                                                 4
evidence. “When reviewing a denial of a motion for a new trial based on an objection to the

weight of the evidence, we will only disturb a verdict when it is so contrary to the

overwhelming weight of the evidence that to allow it to stand would sanction an

unconscionable injustice.” Bush, 895 So. 2d at 844 (¶18). The evidence is viewed in the

light most favorable to the verdict. Id. Williams essentially repeats the same argument raised

in her first issue. Based on the evidence presented, we cannot find that allowing the verdict

to stand would sanction an unconscionable injustice. This argument is without merit.

¶10. THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT OF
CONVICTION OF MURDER AND SENTENCE OF LIFE IN THE CUSTODY OF
THE MISSISSIPPI DEPARTMENT OF CORRECTIONS IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO HARRISON COUNTY.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
CARLTON, MAXWELL AND JAMES, JJ., CONCUR.




                                              5